Name: Council Regulation (EC) No 2039/98 of 24 September 1998 amending Council Regulations (EC) No 1890/97 and (EC) No 1891/97 imposing definitive anti-dumping and countervailing duties on imports of farmed Atlantic salmon originating in Norway
 Type: Regulation
 Subject Matter: trade;  fisheries;  tariff policy;  competition;  Europe
 Date Published: nan

 EN Official Journal of the European Communities26. 9. 98 L 263/3 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 2039/98 of 24 September 1998 amending Council Regulations (EC) No 1890/97 and (EC) No 1891/97 imposing definitive anti-dumping and countervailing duties on imports of farmed Atlantic salmon originating in Norway THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community (1), and in particular Articles 8(9) and 9 thereof, Having regard to Council Regulation (EC) No 2026/97 of 6 October 1997 on protection against subsidised imports from countries not members of the European Community (2), and in particular Articles 13(9) and 15 thereof, Having regard to the proposal submitted by the Commis- sion after consulting the Advisory Committee, Whereas: A. PROCEDURE (1) On 31 August 1996, the Commission announced, by two separate notices published in the Official Journal of the European Communities, the initia- tion of an anti-dumping proceeding (3) as well as an anti-subsidy proceeding (4) in respect of imports of farmed Atlantic salmon originating in Norway. (2) The Commission sought and verified all informa- tion that it deemed necessary for the purpose of its definitive findings. As a result of this examination, it was established that definitive anti-dumping and countervailing measures should be adopted in order to eliminate the injurious effects of dumping and subsidisation. All interested parties were informed of the results of the investigation and were given the opportunity to comment thereon. (3) On 26 September 1997, the Commission adopted Decision 97/634/EC (5), accepting undertakings offered in connection with the two abovemen- tioned proceedings by the exporters mentioned in the Annex to that Decision and terminated the investigations in their respect. (4) On the same day, the Council, by Regulation (EC) No 1890/97 (6), imposed an anti-dumping duty of ECU 0,32 per kilo on imports of farmed Atlantic salmon originating in Norway. Imports of farmed Atlantic salmon exported by companies from which an undertaking had been accepted were exempted from that duty pursuant to Article 1(2) of the Regulation. (5) On the same day, the Council, by Regulation (EC) No 1891/97 (7), also imposed a countervailing duty of 3,8 % on imports of farmed Atlantic salmon originating in Norway. Imports of farmed Atlantic salmon exported by companies from which an undertaking had been accepted were exempted from that duty pursuant to Article 1(2) of that Regulation. (6) The abovementioned Regulations set out the defin- itive findings and conclusions on all aspects of the investigations. B. WITHDRAWAL OF UNDERTAKINGS (7) In monitoring the undertakings submitted by the Norwegian exporters, the Commission gradually found that a number of exporters had no sales to the European Community for consecutive reporting quarters. Upon verification, some of these (5) OJ L 267, 30. 9. 1997, p. 81. Decision as last amended by Regulation (EC) No 1126/98 (OJ L 157, 30. 5. 1998, p. 82).(1) OJ L 56, 6. 3. 1996, p. 1. Regulation as last amended by Regulation (EC) No 905/98 (OJ No 128, 30. 4. 1998, p. 18). (6) OJ L 267, 30. 9. 1997, p. 1. Regulation as last amended by Regulation (EC) No 772/98 (OJ L 111, 9. 4. 1998, p. 10).(2) OJ L 288, 21. 10. 1997, p. 1. (3) OJ C 253, 31. 8. 1996, p. 18. (7) OJ L 267, 30. 9. 1997, p. 19. Regulation as last amended by Regulation (EC) No 772/98 (OJ L 111, 9. 4. 1998, p. 10).(4) OJ C 253, 31. 8. 1996, p. 20. EN Official Journal of the European Communities 26. 9. 98L 263/4 Undertaking No Company Name companies also declared that they had not exported during the reference period of the original invest- igations having led to the present anti-dumping and countervailing measures, and that they have no binding contractual obligations to do so in the near future. (8) The Commission informed the parties concerned of these findings and pointed out that, in view of these facts, the companies did not qualify as ex- porters within the meaning of Regulation (EC) No 384/96 (hereinafter the basic anti-dumping Regu- lation') and Regulation (EC) No 2026/97 (herein- after the basic anti-subsidies Regulation'). Further- more, it was made known to these parties that to maintain the undertakings in force under these circumstances would be administratively cumber- some for the Commission in terms of monitoring. These parties were also informed that they could offer, when the relevant conditions are met, again an undertaking as new exporters in accordance with Article 2 of Regulation (EC) No 1890/97 and with Article 2 of Regulation (EC) No 1891/97. Any application by these parties under those Articles would be treated expeditiously. Consequently, the following companies withdrew their undertakings voluntarily: 002 A.B.A. AS 004 Alamar AS 012 Arctic Product AS 025 Atlantis AS 029 BrÃ ¸drene Karlsen AS 037 DM Direkte MarkedsfÃ ¸ringsbyrÃ ¥ 040 E. Slorer Jacobsen &amp; Co. AS 054 FrÃ ¸ya Fiskeindustri AS 069 Imperial Salmon Co. AS 081 Kurt F. LÃ ¸seth &amp; Co. AS 097 Midtco AS 118 Nornir Group AS 131 NTC Norwegian Taste Company AS 133 Oddvin BjÃ ¸rge AS 150 Sandanger AS 152 Scan-Mar AS 163 Sigerfjord-Fisk AS 169 Sotra Fiskeindustri AS 173 Stokfish Norway AS 179 Thorleif E. Ellingsen AS 181 Torget International AS (9) In accordance with Article 8(9) of the basic anti- dumping Regulation, and with Article 13(9) of the basic anti-subsidies Regulation, there was no further need to give these parties an opportunity to comment since they themselves withdrew their undertakings. C. DEFINITIVE MEASURES AND RATE OF DUTY (10) Following the withdrawal of their undertakings, the companies concerned are not entitled to continue to benefit from an exemption from the anti- dumping and countervailing duties. (11) In accordance with Article 8(9) of Regulation (EC) No 384/96, the rate of the anti-dumping duty should be established on the basis of the findings of the investigation which led to the undertakings. In this regard, and in view of recital (107) of Regu- lation (EC) No 1890/97, it is considered appro- priate to set the rate of the definitive anti-dumping duty at ECU 0,32 per kilo net product weight. (12) In accordance with Article 13(9) of Regulation (EC) No 2026/97, the rate of the countervailing duty should be established on the basis of the findings of the investigation which led to the undertakings. Under the present circumstances and in view of recital (149) of Regulation (EC) No 1891/97, it is considered appropriate that the rate of the defin- itive countervailing duty be set at the level of 3,8 %. D. AMENDMENT OF THE ANNEXES TO REGU- LATION (EC) No 1890/97 AND REGULATION (EC) No 1891/97 (13) The Annexes to Regulation (EC) No 1890/97 and Regulation (EC) No 1891/97, exempting the parties listed therein from the duties, should be amended to remove that exemption for the companies listed in Annex I hereto. (14) It is noted that the Commission has accordingly amended the Annex to Decision 97/634/EC accepting undertakings from the parties herein. HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 1890/97 is hereby replaced by Annex II to this Regulation. Article 2 The Annex to Regulation (EC) No 1891/97 is hereby replaced by Annex II to this Regulation. Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. EN Official Journal of the European Communities26. 9. 98 L 263/5 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 September 1998. For the Council The President N. MICHALEK EN Official Journal of the European Communities 26. 9. 98L 263/6 Undertaking No Company Name Taric additional Code ANNEX I Companies which withdrew their undertakings 002 A.B.A. AS 8096 004 Alamar AS 8097 012 Arctic Product AS 8110 025 Atlantis AS 8123 029 BrÃ ¸drene Karlsen AS 8127 037 DM Direkte MarkedsfÃ ¸ringsbyrÃ ¥ 8135 040 E. Slorer Jacobsen &amp; Co. AS 8137 054 FrÃ ¸ya Fiskeindustri AS 8151 069 Imperial Salmon Co. AS 8171 081 Kurt F. LÃ ¸seth &amp; Co. AS 8183 097 Midtco AS 8201 118 Nornir Group AS 8231 131 NTC Norwegian Taste Company AS 8236 133 Oddvin BjÃ ¸rge AS 8238 150 Sandanger AS 8261 152 Scan-Mar AS 8263 163 Sigerfjord-Fisk AS 8274 169 Sotra Fiskeindustri AS 8280 173 Stokfish Norway AS 8284 179 Thorleif E. Ellingsen AS 8293 181 Torget International AS 8297 EN Official Journal of the European Communities26. 9. 98 L 263/7 Undertaking No Company name Taric addi- tional code Undertaking No Company name Taric addi- tional code ANNEX II Companies benefiting from undertakings 001 A. Ãvreskotnes AS 8095 003 Agnefest Seafood 8325 005 AlsvÃ ¥g Fiskeprodukter AS 8098 007 Aqua Export AS 8100 008 Aqua Partner AS 8101 011 Arctic Group International AS 8109 013 Arctic Superior AS 8111 014 Arne Mathiesen AS 8112 015 AS Aalesundfisk 8113 016 AS Austevoll Fiskeindustri 8114 017 AS Keco 8115 019 AS Nortraders Ltd 8117 020 AS Refsnes Fiskeindustri 8118 021 AS West Fish Ltd 8119 022 Astor AS 8120 023 Atlantic King Stranda AS 8121 024 Atlantic Seafood AS 8122 026 Borkowski &amp; RÃ ¸snes AS 8124 027 BrÃ ¸drene Aasjord AS 8125 028 BrÃ ¸drene Eilertsen AS 8126 030 BrÃ ¸drene RemÃ ¸ AS 8128 031 Christiansen Partner AS 8129 032 Clipper Seafood AS 8130 033 Coast Seafood AS 8131 035 DÃ ¥fjord Laks AS 8133 036 Delfa Norge AS 8134 039 Domstein Salmon AS 8136 041 Ecco Fisk &amp; Delikatesse 8138 042 Edvard Johnsen AS 8139 043 Eurolaks AS 8140 044 Euronor AS 8141 045 Fader Martin AS 8142 046 Fiskeforsyningen AS 8143 047 Fjord Aqua Group AS 8144 048 Fjord Trading Ltd AS 8145 049 Fonn Egersund AS 8146 050 Fossen AS 8147 051 Fresh Atlantic AS 8148 052 Fresh Marine Company AS 8149 053 Fryseriet AS 8150 055 Gigante Fiskekroken AS 8152 058 Grieg Seafood AS 8300 059 Gunnar Klo AS 8301 060 Haafa fisk AS 8302 061 Hallvard LerÃ ¸y AS 8303 062 HerÃ ¸y Filetfabrikk AS 8304 064 Hirsholm Norge AS 8306 065 Hitramat &amp; Delikatesse AS 8154 066 Hydro Seafood Sales AS 8159 067 Hydrotech-gruppen AS 8428 068 Icelandic Freezing Plants N. AS 8165 070 Incofood AS 8172 071 Inter Road AS 8173 072 Inter Sea AS 8174 075 Janas AS 8177 076 Joh. H. Pettersen AS 8178 077 Johan J. Helland AS 8179 079 Karsten J. Ellingsen AS 8181 080 Kr. Kleiven &amp; Co. AS 8182 082 Labeyrie Norge AS 8184 083 Lafjord Group AS 8185 084 Langfjord Laks AS 8186 085 Leica Fiskeprodukter 8187 086 Leonhard Products AS 8423 087 Lofoten Seafood Export AS 8188 088 Lorentz A. Lossius AS 8189 089 Ma-vo Norge AS 8190 090 Marex AS 8326 092 Marine Seafood AS 8196 093 Marstein Seafood AS 8197 095 Melands RÃ ¸keri Eftf. AS 8199 096 Memo Food AS 8200 098 Midsundfisk AS 8202 099 Myre SjÃ ¸mat AS 8203 100 Naco Trading AS 8206 101 Namdal Salmon AS 8207 104 NergÃ ¥rd AS 8210 105 Nils Williksen AS 8211 106 Niscan Corporation 8212 107 Nisja Trading AS 8213 108 Nor-Food AS 8214 109 Nor-Trade International 8215 111 Nordic Group ASA 8217 112 Nordreisa Laks AS 8218 113 Norexport AS 8223 114 Norfi Produkter AS 8227 115 Norfood Group AS 8228 116 Norfra Eksport AS 8229 117 NorMan Trading Ltd AS 8230 119 Norsk Akvakultur AS 8232 120 Norsk SjÃ ¸mat AS 8233 121 Northern Seafood AS 8307 EN Official Journal of the European Communities 26. 9. 98L 263/8 Undertaking No Company name Taric addi- tional code Undertaking No Company name Taric addi- tional code 122 Nortrade AS 8308 123 Norway Royal Salmon Sales AS 8309 124 Norway Royal Salmon AS 8312 125 Norway Seafarms AS 8313 126 Norway Seafoods ASA 8314 128 Norwell AS 8316 129 Notfisk Arctic AS 8234 130 Nova Sea AS 8235 134 Ok-Fish Kvalheim AS 8239 136 Oster Sea Products AS 8241 137 Pan Fish Sales AS 8242 138 Pero Food AS 8243 140 Polar Seafood Norway AS 8247 141 Prilam NorvÃ ¨ge AS 8248 142 Pundslett Fisk 8251 143 Roger AS 8253 144 Rolf Olsen Seafood AS 8254 145 Ryfisk AS 8256 146 RÃ ¸rvik Fisk- og fiskematforretning AS 8257 147 Saga Lax Norge AS 8258 148 Sagalax Nord AS 8259 149 Salomega AS 8260 151 Sangoltgruppa AS 8262 153 Scanfood AS 8264 154 Sea Eagle Group AS 8265 155 Sea Star International AS 8266 156 Sea-Bell AS 8267 157 Seaco AS 8268 158 Seacom AS 8269 159 Seacom Nord AS 8270 160 Seafood Farmers of Norway Ltd AS 8271 161 Seanor AS 8272 162 Sekkingstad AS 8273 164 Sirena Norway AS 8275 165 Kinn Salmon AS 8276 166 Skarpsno Mat 8277 167 SL Fjordgruppen AS 8278 168 SMP Marine Produkter AS 8279 171 Stavanger RÃ ¸keri AS 8282 172 Stjernelaks AS 8283 174 Stolt Sea Farm AS 8285 175 Storm Company AS 8286 176 Superior AS 8287 177 Svenodak AS 8288 178 Terra Seafood AS 8289 180 Timar Seafood AS 8294 182 Torris Products Ltd AS 8298 183 Troll Salmon AS 8317 186 Vest Agentur AS 8320 187 Vie de France Norway AS 8321 188 Vikenco AS 8322 189 Wannebo International AS 8323 190 West Fish Norwegian Salmon AS 8324 191 Nor-Fa Food AS 8102